UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 19, 2011 Rockville Financial, Inc. (Exact name of registrant as specified in its charter) Connecticut 001-35028 27-3577029 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 25 Park Street, Rockville, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (860)291-3600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events. On July 19, 2011, Rockville Financial, Inc. (the “Company” or “Rockville”) issued a revised press release, noting not only the announcement of the hiring of Marino J. Santarelli as Executive Vice President and Chief Operating Officer of the Company’s subsidiary, Rockville Bank (the “Bank”), but also charting and announcing the names and titles of the Bank’s entire executive team. On July 19, 2011, the Company issued a press release regarding the matters described above. The complete text of this press release is attached as Exhibit99.1 to this current report on Form 8-K and is incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits Exhibit 99.1 Press Release dated July 19, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 19, 2011 ROCKVILLE FINANCIAL, INC. Registrant By:/s/ John T. Lund John T. Lund Executive Vice President/ Chief Financial Officer EXHIBIT INDEX Exhibit 99.1 Press Release dated July 19, 2011.
